DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 01/05/2022, Applicants amended independent claims 1, 2,12, 14 and 16 and cancelled claims 11 and 13 in the response filed 04/04/2022.
Claim(s) 1-10, 12 and 14-18 are pending examination.

Response to Arguments
Applicants’ amendments to claims 2 and 16 has overcome the previous 35 USC § 112 claim rejections, as set forth on pages 3-4 of the 01/05/2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-10, 12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a base substrate, electroluminescent devices located on the base substrate, and a reflection structure located on a side away from light exiting surfaces of the electroluminescent devices, wherein the reflection structure comprises at least two groups of Bragg reflectors configured to reflect visible light in preset wave bands, and the preset wave bands reflected by different groups of Bragg reflectors are different, and the preset wave bands do not completely overlap; and wavelength ranges of light emitted by the electroluminescent devices overlap with wavelength ranges of light reflected by the at least two groups of Bragg reflectors corresponding to the electroluminescent devices. wherein the electroluminescent devices respectively comprise an anode laver, a cathode laver, and a luminescent laver located between the anode laver and the cathode layer; wherein the at least two groups of Bragg reflectors comprise indium tin oxide functional layers with different oxygen concentrations; and the at least two groups of Bragg reflectors are reused as the cathode layer or the anode layer of the electroluminescent devices.
Claims 2-10,12, 14 and 17-18 are allowed, because they depend from the allowed claim 1.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, providing a base substrate; forming electroluminescent devices on the base substrate; forming a reflection structure on a side away from light exiting surfaces of the electroluminescent devices, wherein the reflection structure comprises at least two groups of Bragg reflectors configured to reflect visible light in preset wave bands, the preset wave bands reflected by different groups of Bragg reflectors are different, the preset wave bands do not completely overlap, and wavelength ranges of light emitted by the electroluminescent devices overlap with wavelength ranges of light reflected by the at least two groups of Bragg reflectors corresponding to the electroluminescent devices
Claim 16 is allowed, because it depends from the allowed claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895